BaRdeef, J.
Sec. 3069, Stats. 1898, names the orders which may be carried to this court by appeal. Subd. 1 says: “ An order affecting a substantial right, made in any action, when such order in effect determines the action and prevents a judgment from which an appeal might be taken.” Neither of the orders appealed from had the effect to “ determine the action” or “prevent a judgment from which an appeal might be taken.” Reinhart v. Fire Asso. 93 Wis. 452. One of the orders described in the notice of appeal is mentioned as “ being an order denying defendant’s motion to dismiss the appeal made to the circuit court.” No such order appears in the record.
By the Court.— The appeal is dismissed.